Citation Nr: 0716843	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  01-09 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Lourdes Hospital from July 18, 
2000 to January 3, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to July 
1946; he died in February 2001.  The appellant is his widow 
and the executrix of his estate.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2001 determination by the Canandaigua, New York, VAMC, the 
agency of original jurisdiction (AOJ).  This claim was before 
the Board in June 2004 and July 2006 when it was remanded for 
further development.  The Board has granted a motion to 
advance the case on the Board's docket due to the appellant's 
advanced age.


FINDING OF FACT

The treatment the veteran received at Lourdes Hospital from 
July 18, 2000 to January 3, 2001 was not rendered in a 
medical emergency.  


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are not met for 
expenses the veteran incurred at Lourdes Hospital from July 
18, 2000 to January 3, 2001.  38 U.S.C.A. §§ 1703(a), 1725, 
1728, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 17.52, 
17.120, 17.1000-17.1002 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

The VCAA and its implementing regulations do not apply to 
claims for benefits governed by 38 C.F.R. Part 17 (the 
governing regulations for reimbursement of private medical 
expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  

II.  Entitlement to Payment or Reimbursement of Unauthorized 
Medical Expenses

Initially, the Board notes that because the veteran died in 
February 2001, after filing his claim for reimbursement in 
January 2001, the Board dismissed his individual claim as a 
matter of law in the June 2004 decision.  However, the 
appellant is entitled to continue to prosecute the veteran's 
appeal for reimbursement under 38 C.F.R. Part 17 in her 
capacity as executrix of his estate.

In the case at hand, an August 1991 rating decision awarded 
the veteran a total disability rating based on individual 
unemployability, effective from January 1991.  

VA treatment records dated in 1999 note that a colonoscopy 
showed a large cecal colon polyp; the polyp was partially 
removed.  Several repeat colonoscopies were done, and in May 
2000, the remaining polyp was removed.  Pathologic studies 
determined the presence of an adenocarcinoma.  The veteran 
was referred to Robert Packer Hospital for definitive 
surgical treatment.

A hospitalization report from Robert Packer Hospital shows 
that the veteran was admitted in June 2000 to undergo an 
elective right hemicolectomy.  The pathology showed 
metastatic tumors in six out of 12 regional lymph nodes.  A 
liver biopsy also showed metastatic colonic adenocarcinoma.  
A July 2000 chemotherapy evaluation notes the veteran's 
diagnosis of Stage IV metastatic carcinoma of the colon to 
the liver.

A July 13, 2000 medical oncology consultation report from 
Lourdes Hospital notes a recommendation was made for 
palliative chemotherapy.  The veteran and his family 
indicated that they would wait for the results of two other 
consultations before making a decision regarding treatment.  

On July 18, 2000, the veteran began chemotherapy treatment at 
Lourdes Hospital.  He began radiation treatment in August 
2000.  The treatment was given in an effort to relieve the 
severe pain related to metastatic disease to the sacrum from 
adenocarcinoma of the colon.  The veteran completed this 
treatment in January 2001.

On January 30, 2001, by fax to the AOJ from Broome County 
Veterans Service Agency, the veteran requested to be awarded 
fee basis status for the weekly chemotherapy and daily 
radiation therapy he was receiving at Lourdes Hospital.  

The veteran died on February [redacted], 2001.  His death certificate 
lists the cause of death as metastatic colon cancer.

At the time of his death, the veteran had established service 
connection for arthritis of the hips, healed fractures of the 
right leg, arthritis of the knees, scars of the lip and 
submandibular region, right lower leg scar, healed fractures 
of the ribs, post-operative herniorrhaphy scar, fungus 
infection of the toenails, and healed fracture of the right 
mandible. 

In June 2005, VA received information that the veteran's 
private insurance paid part of his medical bills.

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  
Under 38 U.S.C.A. § 1728, VA is required to pay or reimburse 
veterans for medical expenses incurred in non-VA facilities 
where: (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran for an adjudicated service-connected disability, 
for a non service-connected disability associated with and 
held to be aggravating a service-connected disability or for 
any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical or treatment 
had been or would have been refused.  See also 38 C.F.R. § 
17.120.  All three of these statutory requirements must be 
met before payment may be authorized.  See Hayes v. Brown, 6 
Vet. App. 66, 68 (1993).

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing  
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal 
facility/provider was not feasibly  
available and an attempt to use such 
provider beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f)  The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g)  The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h)  (not applicable here). 

(i)  The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided.  38 
C.F.R. § 17.1002.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

First, considering the three criteria under 38 U.S.C.A. § 
1728, the Board notes that as the veteran had been awarded a 
total rating based on individual unemployability due to 
service connected disability, he is considered to have had a 
total disability permanent in nature from a service-connected 
disability.  However, the care received at Lourdes Hospital 
may not be considered "emergency" care (see 38 C.F.R. § 
17.120(a)).  Prior to beginning chemotherapy and radiation 
treatment at Lourdes on July 18, 2000, the veteran's 
metastatic colonic adenocarcinoma was noted to be Stage IV 
metastatic carcinoma of the colon to the liver.  A 
recommendation was made for palliative chemotherapy.  It 
cannot be said that a delay in seeking such palliative 
medical care for the cancer could have been hazardous to the 
veteran's health.  The purpose of the treatment was to 
hopefully alleviate the veteran's pain, not effect a cure.  
In addition, the record does not show a prior attempt to seek 
treatment at a VA facility [the record reflects that less 
than two weeks before the veteran died and approximately four 
weeks after the period of time at issue, a request for fee 
basis treatment was submitted on his behalf by fax to the 
AOJ], that Federal facilities were not feasibly available, or 
that VA treatment would have been refused.  Therefore, 
threshold legal requirements for establishing entitlement to 
payment or reimbursement of medical expenses under 
38 U.S.C.A. § 1728 are not met, and such benefit must be 
denied due to lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

38 U.S.C.A. § 1725 also requires that the emergency services 
were provided in a hospital emergency department or a similar 
facility held out as providing emergency care to the public.  
Clearly, that was not the case with the veteran's 
chemotherapy and radiation treatment.  Moreover, as noted 
above, it is not shown that the treatment was for a condition 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  
Again, the Board notes that the veteran received palliative 
treatment for his metastatic cancer.  Given that treatment 
for a medical emergency (as defined above) is a necessary 
precondition for reimbursement or payment under 38 U.S.C.A. 
§ 1725, there is no need to address whether all other 
requirements for such reimbursement are met.  Significantly, 
however, the record shows that part of the veteran's bills 
for the treatment in question were paid by an insurer, which 
constitutes another legal bar to reimbursement under § 1725.  
See 38 C.F.R. § 17.1002.  

The preponderance of the evidence is against this claim, and 
it must be denied.  
ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at Lourdes Hospital from July 18, 2000 to January 3, 
2001 is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


